Citation Nr: 0009080	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-18 410	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to secondary sevrice connection for urethral 
strictures with hydronephrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from June 1966 to May 1968.  

This appeal arises from a September 1998 rating decision, 
which denied secondary service connection for hydronephrosis.  
Inasmuch as the record shows and the RO has acknowledged that 
the bilateral hydronephrosis is a manifestation of bilateral 
urethral strictures, the Board of Veterans' Appeals (Board) 
has recharacterized the issue on appeal as reflected on the 
title page of this decision.  


FINDINGS OF FACT

1.  The veteran was treated in service for malignant lymphoma 
involving a submandibular lymph node; this treatment included 
radiation therapy limited to the right mandibular and right 
cervical spine areas; he did not receive chemotherapy in 
service.  

2.  Bilateral urethral strictures with hydronephrosis were 
first diagnosed many years after the veteran's service.  

3.  The veteran's urethral strictures with hydronephrosis 
were not caused by, and were not aggravated by any treatment 
he received for his service-connected malignant lymphoma.  


CONCLUSION OF LAW

The veteran's urethral strictures with hydronephrosis are not 
proximately due to, or the result of the veteran's service-
connected malignant lymphoma.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has service connection for postoperative 
residuals of malignant lymphoma, evaluated as 10 percent 
disabling, hemorrhoids, evaluated as noncompensably 
disabling, and dermatitis of both buttocks, evaluated as 
noncompensably disabling.  The claim for secondary service 
connection for bilateral urethral strictures with 
hydronephrosis is based on a contention that medical 
treatment the veteran received for malignant lymphoma has 
caused that disorder.  

The veteran's service medical records include a December 1967 
clinical note, which indicated that he was treated with 
radiation therapy and resection for malignant lymphoma, 
nodular lymphohistiocytic type, involving a single 
submandibular lymph node.  The clinical note reported that, 
the submandibular lymph node was excised during a prior 
hospitalization, resulting in a well-healed, 2 centimeter 
scar under the right mandible.  The veteran was treated with 
radiation therapy to the right mandibular and right cervical 
spine areas in August and September 1967.  It was stated that 
the veteran had had a recent episode of urethritis and 
prostatitis, which was subsequently asymptomatic.  It was 
further reported that, a military medical board's conclusion 
was that, while the veteran's active malignant lymphoma had 
been treated, there was always the strong possibility of 
recurrence of the disease and the necessity for long-term 
hospitalization and therapy.  As a result, the veteran was 
declared unfit for further military duty.  In March 1968, 
prior to his discharge from service, the veteran complained 
of burning on urination and urethral discharge.  He was 
referred to the genitourinary clinic.  On clinical 
evaluation, injection films demonstrated essentially normal 
appearing renal outlines.  The upper collecting system and 
ureter on the right appeared to be unremarkable.  The 
terminal portion of the collecting system on the left 
appeared essentially unremarkable, however, there was 
pyeliectasis demonstrated on the left.  The examiner opined 
that this may have represented a partially extra renal 
pelvis.  No marked caliceal dilatation was demonstrated and 
the ureter on the left was unremarkable.  The examiner's 
impression was that no significant abnormality was 
demonstrated.  

In a March 1994 statement, the veteran asserted claims for 
disabilities not at issue in this appeal, and contended that 
the disabilities were caused by radiation treatments he 
received in service.  In an April 1994 statement in support 
of his claims, the veteran indicated that, while in service, 
he had been treated with a large quantity of "chemotherapy 
radiation" to kill cells in the area of his groin.  

In a September 1996 statement, the veteran asserted a claim 
of service connection for a kidney and bladder disorder.  He 
reported receiving chemotherapy and radiation treatment for 
lymphoma in service.  He also indicated that he had received 
post-service medical treatment at the Millard Fillmore 
Hospital, including treatment by Dr. Samuel Kriegler, a 
urologist.  

Records of medical treatment of the veteran at Millard 
Fillmore Hospital were subsequently associated with the 
claims folder.  A computer tomography (CT) scan of the 
veteran's abdomen and pelvis was performed in December 1994.  
C. Jackson-Gibson, M.D., reported that the CT scan revealed a 
soft tissue density in the left upper quadrant, which was 
thought to probably be unopacified fundus.  There was 
dilatation of the left pelvicalyceal system and left ureter, 
and Dr. Jackson-Gibson indicated that the etiology of this 
dilatation was uncertain.  There was a suggestion of small 
radiopaque density in the distal left ureter, and an 
intravenous pyelogram (IVP) was recommended for further 
evaluation.  An IVP was performed in April 1995.  T.G. 
DeZastro, M.D., opined that the clinical findings suggested a 
left ureteropelvic junction stenosis.  Following a retrograde 
pyelogram performed in December 1995, the diagnostic 
impressions of Teresa Small, M.D., included a congenital left 
ureteropelvic junction stricture.  Dr. Small indicated that 
some redundancy of both ureters was seen, particularly on the 
left, and she opined that the degree of hydronephrosis in the 
left kidney appeared to have increased in severity when 
compared to the April 1995 IVP.  

The Millard Fillmore Hospital records include a report of 
surgery by Samuel Kriegler, M.D., in February 1996.  The 
veteran underwent a cystoscopy, left retrograde pyelogram, 
left ureteral dilatation, left ureteroscopy, and placement of 
a J-stent.  Dr. Kriegler's preoperative and postoperative 
diagnoses were left ureteral stricture.  On February 1996 CT 
scan of the veteran's abdomen and pelvis, Jayant G. Kale, 
M.D., noted that there was significant decompression of the 
left renal pelvis as compared to a previous study.  No pelvic 
lymphadenopathy or any masses were seen.  In March 1996, Dr. 
Kriegler performed a flexible cystoscopy for removal of a J-
stent.  The diagnoses were status post left ureteral 
dilatation of a severe ureteral stricture.  In June 1996, the 
veteran underwent a cystoscopy with bilateral retrograde 
pyelogram, bilateral ureteral balloon dilatation, and 
insertion of bilateral ureteral J-stents.  Dr. Kriegler's 
postoperative diagnosis was bilateral ureteral strictures, 
which were mild on the right near the ureteropelvic junction, 
and moderate on the left, both in the upper ureter, as well 
as at the iliac vessels.  In July 1996, the veteran underwent 
surgery by Dr. Kriegler, including a cystoscopy and removal 
of bilateral J-stents.  Dr. Kriegler's preoperative and 
postoperative diagnoses were bilateral ureteral strictures.  

In September 1996, the RO forwarded the claims folder to the 
VA Medical Center in Buffalo, New York (VAMC Buffalo), with a 
note requesting that the veteran be accorded a VA examination 
there.  The note instructed the examining physician to review 
the claims folder, and provide an opinion as to the etiology 
of any bladder and kidney disorder detected on examination.  
The examiner was also requested to opine as to whether there 
is any relationship between any current bladder and kidney 
symptomatology and medical treatment which the veteran 
received in service.  

On September 1996 VA examination, the veteran gave a history 
of developing a mass in his neck which was eventually 
diagnosed as lymphoma.  He reported having been treated with 
radiation therapy, but the examining physician noted that the 
extent of the radiation therapy was unclear because records 
of the therapy were unavailable for review by the physician.  
The physician also noted the veteran's history of medical 
treatment at Millard Fillmore Hospital; as a result of which 
a primary diagnosis of hydronephrosis was assigned.  
Following clinical evaluation, the diagnosis was bilateral 
hydronephrosis, status postoperative double J-stent placement 
secondary to lymphoma.  

In an October 1996 note, the RO directed that the claims 
folder be referred to the VA physician at VAMC Buffalo who 
had conducted the September 1996 VA examination of the 
veteran.  The physician was requested to opine as to the 
etiology of the veteran's lymphoma.  

On October 1996 VA examination of the veteran by the same VA 
physician who conducted the examination in September 1996, 
the physician's impression was of lymphoma, status 
postoperative chemotherapy with bilateral hydronephrosis due 
to involvement of the retroperitoneum.  The physician 
recommended that records and x-rays from Millard Fillmore 
Hospital be obtained in order to permit a more complete 
evaluation of the veteran.  

In a January 1997 note to VAMC Buffalo, the RO pointed out 
that, while the VA examining physician had, in the report of 
the October 1996 VA examination, recommended obtaining copies 
of records of medical treatment of the veteran at Millard 
Fillmore Hospital, those records were already contained in 
the claims folder.  The RO note indicated that, it was not 
necessary to re-examine the veteran, but requested that the 
VA physician who conducted the September and October 1996 VA 
examinations review the claims folder, and provide an opinion 
as to whether the veteran's bilateral ureteral strictures 
were caused by radiation therapy he received in service for 
lymphoma.  If the answer were in the affirmative, the 
physician was asked to opine as to the residual disability of 
the veteran's ureters and kidneys.  

On VA examination in February 1997, the veteran gave a 
history of neck lymphoma, diagnosed in service, and treated 
with chemotherapy, with good results.  He reported that he 
developed flank pain in 1994, and that a private urologist 
diagnosed hydronephrosis.  The veteran subsequently underwent 
insertion and removal of double J-stents.  However, he had 
recurrent pain, and the VA examining physician believed that 
the J-stents would have to be replaced.  The VA physician 
noted that examination at the Millard Fillmore Hospital 
showed that the veteran had a long, left ureteral stricture 
and a mild right ureteral stricture causing hydronephrosis.  
The physician opined that the hydronephrosis could not be 
determined by the examination, but was very probable.  The 
physician noted that the veteran's ureteral strictures were 
secondary to his previous chemotherapy, which can cause 
severe scarring, along with previous radiation therapy.  The 
physician's impression was bilateral hydronephrosis secondary 
to ureteral stricture secondary to therapy for the veteran's 
lymphoma.  

In April and May 1997 memoranda to VAMC Buffalo, the RO 
explained that there was no evidence that the veteran 
received chemotherapy in service, and further explained that 
he received radiation therapy only to his right mandibular 
and right cervical regions.  Accordingly, the VA physician 
who evaluated the veteran in September and October 1996 and 
February 1997 was requested to review the veteran's service 
medical records (portions of which were attached to the RO's 
note to VAMC Buffalo), and opine as to the etiology of the 
veteran's hydronephrosis.  

In a May 1997 addendum to reports of VA examinations of the 
veteran in September and October 1996 and February 1997, the 
VA physician who previously evaluated the veteran in the 
referenced examinations reported that the veteran had been 
treated for neck lymphoma in service with radiation, with 
good results.  Review of records of medical treatment of the 
veteran at Millard Fillmore Hospital showed that he had left 
and right ureteral strictures causing hydronephrosis.  The VA 
examining physician indicated that it had previously been 
believed that chemotherapy for the veteran's lymphoma had 
caused the ureteral strictures, as chemotherapy is recognized 
as causing extensive scarring.  The physician added that 
chemotherapy was not an explanation of the etiology of the 
ureteral strictures because it appeared that the veteran had 
not received chemotherapy.  Therefore, the physician 
concluded that the etiology of the ureteral strictures was 
unknown.  The physician's impression was bilateral 
hydronephrosis secondary to ureteral strictures, etiology 
undetermined.  

The veteran was accorded a VA examination in June 1998 by a 
VA physician who had not examined him previously.  Although a 
June 1998 note from the RO to VAMC Buffalo indicated that the 
claims folder remained at VAMC Buffalo during the time at 
which the June 1998 VA examination was accorded to the 
veteran, the examining physician did not indicate whether the 
claims folder was reviewed in connection with the 
examination.  The physician noted that, during the veteran's 
service, a mass in his neck was detected and diagnosed as 
lymphoma.  The physician indicated that the veteran was 
treated in service with radiation therapy in "a multitude of 
areas".  It was noted that the veteran was experiencing 
severe flank pain bilaterally in December 1995.  He was 
evaluated by a neurologist, who diagnosed hydronephrosis.  
His subsequent treatment included the insertion of bilateral 
J-stents.  Following clinical evaluation, the VA physician's 
diagnosis was bilateral hydronephrosis, status post double J-
stent placement secondary to the complications of therapy for 
lymphoma.  

In an RO memorandum to VAMC Buffalo subsequent to the June 
1998 VA examination of the veteran, the RO explained that, 
while the VA physician who conducted that examination had, in 
effect, opined that the veteran's hydronephrosis was related 
to complications associated with his treatment for lymphoma 
during service, the radiation therapy which the veteran 
received in service was confined to the right mandibular and 
right cervical spine regions.  In light of the extent of the 
veteran's radiation therapy in service, the RO requested that 
the VA physician who evaluated the veteran in June 1998 opine 
as to whether a relationship existed between his current 
hydronephrosis and service.  

In a September 1998 addendum to the June 1998 VA examination 
report, the physician who examined the veteran in June 1998 
noted that further information showed that the veteran did 
not receive chemotherapy for lymphoma, and he did not receive 
radiation to the lower part of his body.  The physician 
concluded that, without chemotherapy or radiation to the 
lower part of his body, there is nothing to suggest that the 
veteran's bilateral hydronephrosis is related to his 
lymphoma.  

Analysis

Although a claim that medical treatment in service caused a 
current disorder, is ordinarily one of primary service 
connection, this claim has been processed by the RO as a 
claim of secondary service connection.  In this particular 
case, the secondary service connection issue can adequately 
encompass the essential facts in this case.  Residuals of 
malignant lymphoma are recognized as service-connected and 
the Board will be considering whether treatment the veteran 
had for malignant lymphoma caused or aggravated his urethral 
strictures with hydronephrosis, irrespective of when that 
treatment was accorded.  

We find the claim for secondary service connection for 
urethral strictures with hydronephrosis to be well-grounded.  
The disability currently exists and two VA physicians have 
rendered a total of four favorable medical opinions relating 
the current bilateral urethral strictures with hydronephrosis 
to radiation therapy and/or chemotherapy that the veteran 
reported he had for his malignant lymphoma in service.  The 
duty to assist the veteran in the development of the claim 
has been met by the RO and no further assistance to the 
veteran is required.  38 U.S.C.A. § 5107(a).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (Court) has interpreted this 
regulation to include the situation where a service-connected 
disability is aggravating a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the veteran's service medical records show that 
he was treated for malignant lymphoma, and the treatment 
included radiation therapy and resection.  However, the 
radiation therapy was limited to the veteran's right 
mandibular and right cervical spine areas, and the service 
medical records do not indicate that the veteran received 
chemotherapy.  The service medical records also show that the 
veteran had an episode of urethritis and prostatitis, but no 
significant abnormality was demonstrated on evaluation at the 
genitourinary clinic, and no medical opinion relates the 
episode of urethritis and prostatitis in service to the 
veteran's current urethral strictures with hydronephrosis.  

Bilateral ureteral strictures were first diagnosed by 
physicians at Millard Fillmore Hospital many years after the 
veteran's service.  Extensive records of treatment of the 
veteran at Millard Fillmore Hospital do not include any 
medical opinion relating the onset of urethral strictures 
with hydronephrosis to treatment of lymphoma, and one 
physician, Dr. Small, opined that the veteran had a 
congenital left uteropelvic junction stricture.  

Two VA physicians subsequently diagnosed hydronephrosis.  VA 
examinations of the veteran in September 1996, October 1996, 
and February 1997 included the following diagnoses: bilateral 
hydronephrosis, status postoperative double J-stent placement 
secondary to lymphoma, lymphoma, status postoperative 
chemotherapy with bilateral hydronephrosis due to involvement 
of the retroperitoneum, and bilateral hydronephrosis 
secondary to ureteral stricture secondary to therapy for 
lymphoma.  The Board notes that, while all three of the 
diagnoses referenced above related the veteran's 
hydronephrosis to service-connected residuals of malignant 
lymphoma, in the case of each diagnosis, the examination 
reports in which the diagnoses were presented reflected that 
the VA examining physician had not fully reviewed the claims 
folder.  In the report of the September 1996 VA examination 
of the veteran, the physician noted that records of the 
radiation therapy which the veteran received in service were 
not available for review even though those records were 
included in the service medical records, which themselves 
were within the claims folder.  In the report of the October 
1996 VA examination, the physician recommended that records 
of the veteran's medical treatment at Millard Fillmore 
Hospital be obtained and placed in the claims folder.  
However, these records were also available in the claims 
folder at the time of the examination.  In the report of the 
February 1997 VA examination, the physician appears to have 
relied upon the veteran's report that he received 
chemotherapy in service, even though there is no medical 
evidence that he received chemotherapy in service.  

Additionally, the Board notes that the VA physician who 
rendered medical opinions favorable to the veteran's claim on 
VA examinations in September 1996, October 1996, and February 
1997, amended the foregoing medical opinions in May 1997 to 
disassociate the veteran's hydronephrosis from his medical 
treatment in service when the physician learned that the 
veteran had not received chemotherapy in service.  Because 
the VA physician does not appear to have fully reviewed the 
claims folder at the time the medical opinions favorable to 
the veteran's claim were rendered, and the physician 
subsequently revised and discarded those medical opinions 
upon receipt of more complete information regarding the 
veteran's medical history, the Board concludes that the 
medical opinions arising from the VA examinations in 
September 1996, October 1996 and February 1997 are entitled 
to less probative weight than the medical opinion declining 
to relate the veteran's hydronephrosis to service or medical 
treatment in service, which was rendered in May 1997.  

Similarly, a second VA physician examined the veteran in June 
1998, and diagnosed bilateral hydronephrosis, status post 
double J-stent placement secondary to the complications of 
therapy for the veteran's lymphoma.  However, the second VA 
examining physician also appeared to rely on inaccurate 
information about the veteran's medical history, noting in 
the June 1998 VA examination report that the veteran had 
received radiation treatment in service in "a multitude of 
areas" instead of radiation treatment limited to the right 
mandibular and right cervical spine regions as indicated by 
the service medical records.  

Furthermore, in a September 1998 addendum to the June 1998 VA 
examination report, the VA physician who examined the veteran 
in June 1998 indicated that it was his subsequent 
understanding that the veteran had not received chemotherapy 
or radiation to the lower part of his body, and that, without 
such treatments there was nothing to suggest that the 
veteran's hydronephrosis is related to his lymphoma.  
Therefore, the Board concludes that the June 1998 VA 
examination report containing a medical opinion relating the 
veteran's hydronephrosis to medical treatment in service for 
lymphoma is entitled to less probative weight than the 
September 1998 addendum declining to relate the 
hydronephrosis to medical treatment in service for lymphoma.  
As both VA physicians who initially rendered medical opinions 
relating the veteran's hydronephrosis associated with 
urethral strictures to medical treatment in service for 
lymphoma have essentially revised their previous medical 
opinions, and have declined to relate the veteran's 
hydronephrosis to medical treatment in service, and no other 
medical evidence relates the hydronephrosis to service, the 
Board concludes that the preponderance of the evidence is 
against the claim of secondary service connection for 
urethral strictures with hydronephrosis and the claim must be 
denied.  

By way of further explanation, the Board notes that the 
treatment that the veteran received for malignant lymphoma 
prior to the time the disease was in remission is not a 
matter of medical opinion.  It is a matter of medical fact, 
reflected by service medical records.  The medical opinion(s) 
in this case relate(s) to whether treatment for malignant 
lymphoma caused or aggravated urethral strictures with 
hydronephrosis once the correct medical facts are 
ascertained.  Here, that medical opinion is not favorable to 
the veteran.  Accordingly, the appeal must be denied.  


ORDER

Secondary service connection for urethral strictures with 
hydronephrosis is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

